Case 3:19-cv-00081-MMH-JBT Document 17 Filed 02/11/19 Page 1 of 3 PageID 139




     IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
                     DISTRICT OF FLORIDA
                    JACKSONVILLE DIVISION

   WHITLEY STEEL CO., INC.,  )
                             )
        Plaintiff,           )
                             )
   v.                        )                 CASE NO: 3:19-CV-00081-
                             )                 MMH-JBT
                             )
   NATIONAL BANK OF          )                 UNOPPOSED
   COMMERCE                  )
   D/B/A FIRST ATLANTIC BANK )
                             )
                             )
        Defendant.           )

   DEFENDANT NATIONAL BANK OF COMMERCE’S MOTION FOR
       LEAVE TO FILE REPLY TO PLAINTIFF’S OPPOSITION

            COMES NOW, Defendant National Bank of Commerce (“NBC”)

   and, pursuant to Local Rule 3.01(c) and (d), hereby moves this Court for

   leave to file a Reply to Plaintiff’s Opposition to Defendant National Bank of

   Commerce’s Motion to Dismiss Count Three of the Complaint and

   Incorporated Memorandum of Law (“Plaintiff’s Opposition”) (Doc. 15), in

   order to clarify how the cases cited in Plaintiff’s Opposition that were not

   addressed in NBC’s Motion to Dismiss offer further support for the

   dismissal of Count Three of Plaintiff’s Complaint.




   04742210.1
Case 3:19-cv-00081-MMH-JBT Document 17 Filed 02/11/19 Page 2 of 3 PageID 140




            If NBC’s instant motion is granted, its Reply will not exceed three (3)

   pages.

            Pursuant to Local Rule 3.01(g), the undersigned counsel for NBC

   certifies that she has conferred with Plaintiff’s counsel about seeking leave

   to file a short Reply to Plaintiff’s Opposition, and Plaintiff’s counsel does

   not oppose the requested relief.

            WHEREFORE, NBC respectfully requests that this Court enter an

   order granting it leave to file a Reply of not more than three (3) pages in

   response to Plaintiff’s Opposition.

                                          Respectfully submitted

                                          s/ Starr Turner Drum
                                          Starr Turner Drum
                                          Florida Bar No. 88866
                                          Counsel for Defendant National Bank
                                          of Commerce
                                          MAYNARD COOPER & GALE, P.C.
                                          1901 Sixth Avenue North, Suite 2400
                                          Birmingham, Alabama 35203
                                          Tel: (205) 254-1000
                                          Fax: (205) 254-1999
                                          Email: sdrum@maynardcooper.com




   04742210.1                                 2
Case 3:19-cv-00081-MMH-JBT Document 17 Filed 02/11/19 Page 3 of 3 PageID 141




                         CERTIFICATE OF SERVICE
           I hereby certify that on February 11, 2019, I electronically filed the
   foregoing with the Clerk of Court by using the CM/ECF system. Notice of
   this filing will be sent to the following counsel of record by operation of the
   Court’s Electronic Filing System:


   Helen H. Albee
   Florida Bar No.: 987247
   Counsel for Whitley Steel Co., Inc.
   TRITT & ASSOCIATES, P.A.
   707 Peninsular Place
   Jacksonville, FL 32204
   Tel: (904) 354-5200
   Fax: (904) 354-5256
   Email: helen.albee@atritt.com



                                         s/ Starr Turner Drum
                                         Starr Turner Drum
                                         Florida Bar No. 88866
                                         Counsel for Defendant National Bank
                                         of Commerce
                                         MAYNARD COOPER & GALE, P.C.
                                         1901 Sixth Avenue North, Suite 2400
                                         Birmingham, Alabama 35203
                                         Tel: (205) 254-1000
                                         Fax: (205) 254-1999
                                         Email: sdrum@maynardcooper.com




   04742210.1                                3
